90 F.3d 591
319 U.S.App.D.C. 368
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.UNITED STATES of America, Appellee,v.Tyrone E. BRAWNER, Appellant.
No. 92-3208.
United States Court of Appeals, District of Columbia Circuit.
June 14, 1996.

Before:  GINSBURG and RANDOLPH, Circuit Judges, and SHADUR, Senior District Judge.*
JUDGMENT
This court previously heard the appeal in this case and affirmed the appellant's conviction.  The Supreme Court subsequently granted the Petition for Writ of Certiorari, vacated the judgment of this court, and remanded the case to this court for further consideration.  The court is satisfied, after reviewing the parties' briefs, that appropriate disposition of the case does not call for further opinion.  See D.C.Rule 36(b).
The appellant was convicted of using or carrying a firearm during and in relation to a drug trafficking offense, in violation of 18 U.S.C. § 924(c)(1).  We affirmed the conviction, citing this court's decision in United States v. Bailey, 36 F.3d 106 (D.C.Cir.1994) (in banc), rev'd, 116 S.Ct. 501 (1995), which established a "proximity and accessibility" test for using a firearm under § 924(c)(1).  The Supreme Court rejected that test in Bailey v. United States, 116 S.Ct. 501 (1995), holding that " § 924(c)(1) requires evidence sufficient to show an active employment of the firearm by the defendant."  Id. at 505.  As the government concedes in its brief, there is no evidence in this case that the appellant actively employed the firearm.  Therefore, it is
ORDERED and ADJUDGED that appellant's conviction and sentence for violating 18 U.S.C. § 924(c)(1) be vacated.


1
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a)(1).



*
 The Honorable Milton I. Shadur, United States District Court for the Northern District of Illinois, sitting by designation pursuant to 28 U.S.C. § 294(d)